United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                                                              October 6, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 03-50393
                          Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES ECHOLS,

                                           Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-02-CR-1578-PRM
                        - - - - - - - - - -

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Echols appeals his convictions and sentences,

following a jury trial, of mail fraud and wire fraud, in

violation of 18 U.S.C. §§ 1343 and 1341.

     Echols contends that the trial evidence was insufficient

to support his convictions.   Echols maintains that the evidence

established neither that he made false representations to

Ronnie Morgan, whose $33,333 investment with Echols was never

returned to him, nor that any such representations were material.

The evidence was not insufficient to support the convictions.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50393
                                -2-

See United States v. Rivera, 295 F.3d 461, 466 (5th Cir. 2002);

United States v. Peterson, 244 F.3d 385, 389 (5th Cir. 2001);

United States v. El-Zoubi, 993 F.2d 442, 445 (5th Cir. 1993).

The evidence showed that Echols solicited the investment from

Morgan by falsely telling him that his investment was the final

requirement for a sports-bar “deal” for which the negotiations

had otherwise been completed, when the negotiations for the

project were in fact foundering.   These misrepresentations

were material because they had a natural tendency to influence

Morgan’s decision.   See Neder v. United States, 527 U.S. 1, 16

(1999).

     Echols contends that the district court erred in imposing

a two-level offense-level increase under U.S.S.G. § 3B1.3, based

on his abuse of a “position of trust.”    The district court’s

conclusion was not clearly erroneous, see United States v.

Deville, 278 F.3d 500, 508 (5th Cir. 2002), because both trial

evidence and Presentence Report information showed that Echols

occupied a “position of trust,” in that he was the chairman of a

company involved in securing loans for high-risk borrowers and

that Echols also solicited investments for business projects for

such borrowers.

     The convictions and sentences are thus AFFIRMED.